UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7456



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RONALD EMANUEL HANBERRY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, Sr., Dis-
trict Judge. (CR-94-185, CA-97-1165-1)


Submitted:   December 17, 1998            Decided:   January 11, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronald Emanuel Hanberry, Appellant Pro Se.     David Bernard Smith,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant Ronald Hanberry appeals the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West 1994 &

Supp. 1998). Appellant’s case was referred to a magistrate judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The magistrate judge

recommended that relief be denied and advised Appellant that the

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation. Despite this warning, Appellant failed to timely

object to the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); United States v.

Schronce, 727 F.2d 91, 93-94 (4th Cir.), cert. denied, 467 U.S.

1208 (1984); see also Thomas v. Arn, 474 U.S. 140 (1985). Appellant

has waived appellate review by failing to file timely objections

after receiving proper notice. We accordingly deny Appellant’s mo-

tion for a certificate of appealability and dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED


                                2